Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 2 December 2022 has been entered. Claims 16-17, 20-24, 26-27, 29, 31-38, and 49-66 are pending, of which claims 20-24, 26-27, 29, 31-38, and 51-64 are withdrawn from consideration. Applicant's amendments have overcome each and every objection previously set forth in the Final Office Action mailed 28 September 2022.
Additionally, the examiner notes that the paragraph numbers in the amendments to the specification filed 2 December 2022 correspond to the paragraph numbers in the printed publication of the present application (i.e., US Pub. No. 2020/0180049 A1). 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The present specification should provide an antecedent basis for “open ends” of the channels as recited in claim 49. Moreover, consistent with MPEP 608.01(o), both the “open ends” and the “channels” should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies, such as via the provision of reference characters for the “open ends” and the “channels” (which reference characters should likewise be added to the drawings). 
Claim Objections
The claims are objected to because of the following informalities:   
Claim 16 at the third to final line recites, “when the cutting edge seats within”. This recitation should read --  when the cutting edge is seated 
Claim 16 at the second to final line recites, “and the cutting contour moves past”. This recitation should read – and the cutting contour is moved 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites, “a guide part having first and second channels on first and second opposite sides”, and also recites, “a piston movably mounted within the guide part”. To the extent that the Applicant intends the term “guide part” to correspond to the use of the term “guide part” in the present specification, this recitation introduces new matter. As disclosed in the present specification as originally filed, no single guide part “30” has two channels, nor does the piston move “within the guide part”. Instead, the present specification discloses a tool having a first guide part “30” and a second guide part “30”, where the first guide part “30” has a first channel, where the second guide part “30” has a second channel, and where the piston is movable at a position spaced apart from the first and second guide parts “30” (rather than within one of the guide parts). See the annotated Fig. below illustrating this configuration. See also paragraph 117 of the present specification (the paragraph number relative to the printed publication US Pub. No. 2020/0180049 A1), which begins, “In particular the cutting edge 13 experiences a guidance in the traversing direction r as a result of an arrangement of two guide parts 30, which are fastened to the holding part 21 on the traversing surface 25.” (Emphasis on ‘two guide parts 30’ added.) See the further discussion of the rejection of claims 16-17 under 35 USC 112(b) below for additional discussion pertinent to this issue. 

    PNG
    media_image1.png
    901
    891
    media_image1.png
    Greyscale

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “a guide part having first and second channels on first and second opposite sides”, and also recites, “a piston movably mounted within the guide part”. These recitations are indefinite in view of the present specification. Consider paragraph 117 and Fig. 35 of the present specification (the paragraph number relative to the printed publication US Pub. No. 2020/0180049 A1). Paragraph 117 begins, “In particular the cutting edge 13 experiences a guidance in the traversing direction r as a result of an arrangement of two guide parts 30, which are fastened to the holding part 21 on the traversing surface 25.” (Emphasis on ‘two guide parts 30’ added.) Moreover, as shown in annotated Fig. 35 provided above, the tool as disclosed in the present specification includes two guide parts “30”, where each guide part “30” defines a single channel. Thus, as disclosed in the present specification, a first guide part “30” defines a first channel and second guide part “30” defines a second channel. Yet claim 16 requires a single guide part having two channels. Claim 16 is indefinite because it is unclear how to interpret the claim in view of the present specification. Does the Applicant intend the term “guide part” as claimed to correspond to term “guide part” as the term is used in the present specification? If so, there is a new matter issue as noted above. Alternatively, does the Applicant intend the term “guide part” to refer to some a different structure or group of structures that the term “guide part” is used to describe in the present specification? If so, then the Applicant should avoid using a same term in the claims to indicate a different structure than the exact same term is used to describe in the specification. Or, does the Applicant intend the recitation of “a guide part” in claim 16 to implicitly introduce two guide parts in view of the fact that the guide part has “first and second channels”? If this interpretation is intended, then the Applicant should amend claim 16 to explicitly introduce multiple guide parts, rather than relying on a potential implicit introduction of two guide parts. In summary, claim 16 is indefinite because it is unclear how to interpret the claim in view of the present specification. As one suggestion for amending the claim to be consistent with the present disclosure, the examiner suggests reciting “a first guide part having a first channel” and “a second guide part having a second channel”, and describing the piston as being “movably mounted within a space between the first guide part and the second guide part”. 
Claim 16 at the paragraph beginning ‘a guide part’ recites, “on first and second opposite sides”. This recitation is indefinite in view of the later introduction “first and second opposite sides of the receiving contour” (see lines 2-3 of the paragraph beginning ‘a holding part’). For example, it is unclear whether the “first and second opposite sides” introduced in the paragraph beginning ‘a guide part’ must be sides of the guide part. Similarly, it is unclear whether the “first and second opposite sides” are prohibited from being sides of the receiving contour. On the one hand, the fact that the sides introduced in the paragraph beginning ‘a guide part’ are not described as being ‘of the guide part’ suggests these “first and second opposite sides” can be any first and second opposite sides, including first and second opposite sides of the tool, first and second opposite sides of the guide part, or first and second opposite sides of the receiving contour. However, the fact that the claim later introduces additional “first and second opposite sides of the receiving contour” suggests that the earlier introduced “first and second opposite sides” in the paragraph beginning ‘a guide part’ cannot be sides of the receiving contour (otherwise, these sides would be doubly introduced). So, the later recitation of “first and second opposite sides of the receiving contour” suggests that the earlier introduced “first and second opposite sides” cannot be any opposite sides. It would be reasonable to conclude that the “first and second opposite sides” introduced in the paragraph beginning ‘a guide part’ are sides of the guide part due to the sides being introduced in the ‘guide part’ paragraph. On the other hand, this interpretation reads the language ‘of the guide part’ into the claim even though this language is not present, and the fact that this language is not present suggests that the Applicant intends to the first and second opposite sides introduced in the ‘guide part’ paragraph to be any first and second opposite sides. As such, the claim is indefinite because it is unclear what structure’s sides are described by “first and second opposite sides” in the ‘a guide part’ paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 49-50 and 65-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,532,790 B2 to Frenken. 
Regarding claim 49, Frenken discloses a tool for cutting a workpiece (see Figs. 1 and 5, where the ability to cut a workpiece depends on what blade is attached to the tool; see the left most blades W in Fig. 5 with cutting contours 41), comprising: 
a holding frame 8 (the holding frame 8 being considered as inclusive of the left blade W shown in Fig. 6) defining a receiving contour configured to receive the workpiece (see Fig. 6, where the holding frame 8 includes the blade W and therefore defines a portion of the receiving contour including the edge 41 of the blade W), the holding frame 8 having a first channel on a first side of the receiving contour and a second channel on a second side of the receiving contour (see the annotated Fig. 9 below; the first channel is at least partially on a left side of the receiving contour as is evident by comparing Figs. 6 and 9, and the second channel is on a right side of the receiving contour as is evident from Figs. 6 and 9), wherein each channel has an open end (see the annotated Fig. 9 below; see also Figs. 3 and 4 showing the open ends);
a movable cutting edge W (see Figs. 5 and 6, where the movable cutting edge W is the one attached to the slide 27) defining a cutting contour 41 (see Fig. 5), wherein the cutting contour is configured to slide along the channels (see the provision of tongues 42 on the cutting contour 41 in Fig. 5; see also Fig. 9 showing engagement of one of tongues 42 in the second channel and Fig. 12 showing engagement of the one of the tongues 42 in the first channel – the cutting contour slides along the first and second channels as the one of the tongues 42 engages the first and second channels), pass by the receiving contour (see Figs. 12 and 13 showing the cutting contour 41 of the cutting edge W attached to the slide 27 shown in phantom passed by the receiving contour), and pass through the open ends during a cutting process of cutting the workpiece in a cutting direction (see Fig. 13 showing the cutting contour 41 of the cutting edge W attached to the slide 27 having passed through the open ends due to being to the left of the open ends compared to the pre-cutting position of Fig. 9);
a plate (the plate being at a left portion of element 27 and including the two tongues 28, where a remainder of element 27 includes a block extending from the plate) configured to move the cutting edge W relative to the channels (see the movement indicated by arrow Z in Fig. 6; additionally, compare the positions of the cutting edge W attached to the plate in Figs. 6 and 12; the plate is configured to move the cutting edge W by abutting the cutting edge W as can be seen in Fig. 7 and by engaging in the channels to guide the movement of the cutting edge W), wherein the cutting edge W is pivotally connected to the plate (first, this limitation does not require a direction pivotal connection between the cutting edge and plate consistent with the present disclosure as discussed in more detail below; second, see Fig. 12, where the cutting edge W is pivotally connected to the plate by being engaged in the channels 26 in a holding part 10 of the holding frame 8, noting that the holding part 10 is indirectly pivotally connected to the plate via pin 17, such that the cutting edge W pivots relative to the plate as described in more detail below; additionally, Frenken discloses that the cutting edge W is connected to the plate in multiple manners, one of which pivotable, which is sufficient to satisfy the claim even if there is another connection that is not pivotable; furthermore, this interpretation is consistent with the present application, where Fig. 34 illustrates that the cutting part is not directly pivotally connected to the plate and only pivots relative to the plate when the holding part pivots relative to the plate, where the pivoting of the holding part results in separation of cutting edge from the plate – Frenken’s structure produces this same separation of the cutting edge from the plate during pivoting of the holding part, so Frenken discloses this feature to the same extent as the present application), wherein the cutting edge is pivotable relative to the plate once the cutting edge passes through the open ends of the channels and moves past the receiving contour of the holding frame 8 (as shown in Figs. 12 and 13, displacement of securing means 32 releases the cutting edge W from the plate when the securing means 32 is urged to the position shown in Fig. 10, such that with the tool in the position shown in Figs. 12 and 13, the cutting edge W is releasable from the plate and the cutting edge W is retained in the grooves 26 on the holding part 10; then, the tool can be moved to the position shown in Fig. 3, with the cutting edge W retained in the holding part 10 due to engagement of the cutting edge W with the grooves 26 in the holding part 10, which results in the cutting edge pivoting relative to the plate – i.e., starting from the configuration of the tool in Figs. 12-13, following releasing of the cutting edge W from the plate, with the cutting edge W remaining in the grooves 26 on the holding part 10, the plate can be retracted, the projection 22 on the holding part 10 can be released from the projection 20 on the guide part 14, and the holding part 10 can be pivoted relative to both of the plate and the guide part 14 to the position shown in Figs. 3-4 – these operations cause the holding part 10, which holds the cutting edge W in the grooves 26 defined by the holding part 10, to pivot the cutting edge W relative to the plate; finally, this interpretation is consistent with the present disclosure, where Fig. 34 also discloses that the cutting edge is detached from the plate when pivoting with the holding part relative to the guide part).

    PNG
    media_image2.png
    717
    860
    media_image2.png
    Greyscale

Regarding claim 50, Frenken discloses that the cutting edge W is pivotable relative to the plate along an axis that extends perpendicular to the cutting direction (see Fig. 4, where the pivoting action of the cutting edge W occurs due to the cutting edge W being within the grooves 26 of the holding part 10 when the holding part 10 is pivoted about pin 17, such that the axis is defined by the pin 17 at the proximal end of the holding part 10, which axis extends perpendicular to the cutting direction).
Regarding claim 65, Frenken discloses a piston coupled to the plate (see Figs. 7 and 9, where per col. 6, lines 36-40 and col. 9, lines 38-42 a piston is part of cylinder 4; ‘coupled to’ permits an indirect coupling via one or more intermediary parts), wherein actuation of the piston causes movement of the plate (see col. 6, lines 36-40 and col. 9, lines 38-42).
Regarding claim 66, Frenken discloses that the plate further seats within the channels of the holding frame (via the inclusion of tongues 28 on the plate; see Figs. 1, 7, and 8 showing that the plate and cutting edge slide along the same channels).
Claims Not Subject to Prior Art Rejection
Claims 16 and 17 are not subject to any prior art rejection under 35 USC 102 or 35 USC 103; however, no determination of allowability of these claims can be made in view of the issues raised above under 35 USC 112.
Response to Arguments
Applicant's arguments filed 2 December 2022 have been considered but they are not fully persuasive. In regards to the rejection of claim 16 under 35 USC 102 as being anticipated by Frenken as set forth in the Final Office Action mailed 28 September 2022, the Applicant argues at page 14 of the Remarks that the guide part ‘14’ of Frenken only includes a single first channel, rather than having first and second channels on first and second opposite sides. This argument is persuasive, such that Applicant’s amendments to the claims overcome the rejection of claim 16 as anticipated by Frenken. 
Turning to the rejection of claim 49 under 35 USC 102 as being anticipated by Frenken, the Applicant at page 15 of the Remarks argues that Frenken does not disclose channels on opposite sides of the receiving contour that are open. The Applicant asserts that only part 14 of Frenken has an open channel. This argument is not persuasive in view of the annotated Fig. of Frenken above. Indeed, Fig. 3 of Frenken shows an open end of the channel ‘26’ in part ‘14’, whereas Fig. 4 shows an open end of the channel ‘26’ in part ‘11’. These channels are on opposite sides of the receiving contour in a left-right direction along the plane of the page relative to Fig. 9. The Applicant’s arguments are not persuasive because the arguments do not address these particular open ends. Instead, the Applicant’s arguments appear to consider the opposite sides of the receiving contour as being limited to opposite sides vertically relative to Fig. 9 of Frenken. Since the Applicant’s arguments do not contemplate the first and second sides of the receiving contour being sides in a left-right direction along the plane of the page relative to Fig. 9 of Frenken, and since this is the interpretation relied upon in the rejection above, the arguments are not persuasive. 
The examiner further notes that in Frenken, in order to pivot the cutting edge with the holding part, a user must first actuate the means ‘32’ to release the cutting edge from the plate, as discussed above in regards to claim 49. However, the present invention is distinguishable over Frenken in that a user need not actuate any means on the plate in order to release the cutting edge. This is a potential feature that may distinguish the present invention over Frenken.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724